Name: 2013/291/EU: Commission Implementing Decision of 14Ã June 2013 laying down transitional measures for certain products of animal origin covered by Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council introduced into Croatia from third countries before 1Ã July 2013 (notified under document C(2013) 3475) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  international trade;  tariff policy;  foodstuff;  trade policy;  trade;  European construction;  animal product;  marketing;  health
 Date Published: 2013-06-18

 18.6.2013 EN Official Journal of the European Union L 164/25 COMMISSION IMPLEMENTING DECISION of 14 June 2013 laying down transitional measures for certain products of animal origin covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council introduced into Croatia from third countries before 1 July 2013 (notified under document C(2013) 3475) (Text with EEA relevance) (2013/291/EU) THE EUROPEAN COMMISSION, Having regard to Treaty of Accession of Croatia and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 42 thereof, Whereas: (1) Croatia is expected to accede to the Union on 1 July 2013. Products of animal origin will be subject to the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). However, certain products of animal origin introduced into Croatia before that date do not comply with the relevant rules set out in that Regulation. (2) Some of those products have been released for free circulation in Croatia while others have not yet been placed under the customs procedure and are still under customs supervision. (3) In order to facilitate the transition from the existing regime in Croatia to that resulting from the application of Union legislation, it is appropriate to lay down transitional measures for the marketing of those products. (4) Those products should only be placed on the domestic market of Croatia under appropriate conditions. In particular, taking into account that the current traceability system is not sufficient, those non-compliant products should not be processed by establishments authorised to dispatch their products to other Member States. (5) Products that do not comply with Regulation (EC) No 853/2004 should not be introduced into other Member States. In order to ensure that the products concerned are not subject to intra-Union trade, Member States should carry out appropriate checks in accordance with Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (2). (6) The export of such products to third countries should comply with appropriate arrangements and be carried out in accordance with Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (3). (7) After one year from the date of accession, products that have not yet been released for free circulation and placed on the market in Croatia or exported and remain in storage under customs supervision should be destroyed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Scope This Decision shall apply to products of animal origin which fulfil the following conditions: (a) they fall within the scope of Regulation (EC) No 853/2004; (b) they do not comply with the requirements of Regulation (EC) No 853/2004; (c) they were introduced into Croatia from third countries before 1 July 2013. Article 2 Products of animal origin released for free circulation in Croatia before 1 July 2013 Products referred to in Article 1 that have been released for free circulation in Croatia before 1 July 2013 may continue to be placed on the market on the territory of Croatia for a period of one year from that date, provided that they comply with the following requirements: (a) they must not be processed by establishments authorised to dispatch their products to other Member States; (b) they must bear a national mark provided for by the national rules of Croatia in force at the date of release for free circulation and which is different from the health mark referred to in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council (4) or from the identification mark referred in Section I of Annex II to Regulation (EC) No 853/2004. Article 3 Products of animal origin introduced into Croatia but not released for free circulation before 1 July 2013 Products referred to in Article 1 which were introduced into Croatia before 1 July 2013 but were not released for free circulation before that date, may be released for free circulation in Croatia and may be placed on the market on the territory of Croatia only until 30 June 2014, provided that they comply with the requirements laid down in Article 2. Article 4 Prohibition of dispatch of products of animal origin from Croatia to other Member States 1. Products referred in Article 1 shall not be dispatched from Croatia to other Member States. 2. Member States shall ensure, in accordance with Council Directive 89/662/EEC, and in particular Article 3 thereof, that the products referred to in Article 1 are not traded between Member States. Article 5 Export to third countries For a transitional period until 1 July 2014, products referred to in Article 1 may continue to be exported from Croatia to third countries provided that the following conditions are complied with: (a) the export must be carried out in accordance with Article 12 of Regulation (EC) No 178/2002; (b) each consignment must exit Croatian territory directly under the supervision of the competent authority without crossing the territory of other Member States; (c) each consignment must be transported in a means of transport sealed by the competent authority and the seals must be checked at the point of exit from Croatia. Article 6 Destruction of consignments under customs supervision on 1 July 2014 Consignments of products referred to in Article 1 which are still under customs supervision on 1 July 2014 shall be destroyed under the control of the competent authority. All costs incurred with the destruction of those consignments shall be chargeable to the owner of the consignment. Article 7 Application This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 8 Addressees This Decision is addressed to the Member States. Done at Brussels, 14 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 395, 30.12.1989, p. 13. (3) OJ L 31, 1.2.2002, p. 1. (4) OJ L 139, 30.4.2004, p. 206.